FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMNIK TRIVEDI,                                  No. 10-55750

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01885-DDP-
                                                 FFM
    v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

      Ramnik Trivedi appeals pro se from the district court’s summary judgment

in his action alleging wrongful tax collection by the Internal Revenue Service

(“IRS”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Trivedi’s request for oral
argument is denied.
grant of summary judgment. Earl v. Nielsen Media Research, Inc., 658 F.3d 1108,

1112 (9th Cir. 2011). We review for abuse of discretion a denial of a motion for

relief from judgment under Fed. R. Civ. P. 60(b). Lal v. California, 610 F.3d 518,

523 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment because Trivedi

failed to raise a genuine dispute of material fact as to whether the IRS’s collection

actions were timely. See 26 U.S.C. § 6502(a) (collection action must commence

within ten years).

      The court did not abuse its discretion in denying Trivedi’s Rule 60(b)

motion on the ground that Trivedi’s neglect in failing to oppose the motion for

summary judgment based on his misunderstanding of the local rules was not

excusable. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

380, 392 (1993); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se

litigants must follow the same rules of procedure that govern other litigants.”).

Trivedi failed to establish any other ground warranting relief from judgment. See

Fed. R. Civ. P. 60(b).

      AFFIRMED.




                                           2                                    10-55750